Whaley, Judge,
delivered the opinion of the court:
This is one (Senate bill 1532) of a number of cases referred to this court under Senate congressional reference, Resolution No. 170, 67th Congress, 2nd session.
The plaintiff was the owner of a lease with the Bush Terminal Buildings Company. By a commandeer order dated June 18, 1918, the defendant demanded possession of the space occupied by the plaintiff under this lease. The plaintiff purchased other property and made preparations to comply with the order of possession. On September 13, 1918, the defendant canceled the commandeer order. However, the plaintiff having acquired other property, moved from the premises on December 1, 1918.
This suit is for just compensation for the value of the lease taken and other expenses incurred in moving to the new site. This case is similar in all respects to the case of William Wrigley, Jr., Co. v. The United States, 75 C. Cls. 569. In that case it was held that the Government had taken the lease from the service of the commandeer order and the tenant was entitled to just compensation for the value of the lease from the date of vacation of the premises to the date of expiration of the lease. The plaintiff in the present case vacated the premises on December 1, 1918, and on that same day the Bush Terminal Buildings Company canceled the unexpired term of the lease. The fair market value of the lease over the amount named in the lease is $912.92. This amount with interest to the date of payment will justly compensate the plaintiff for what was taken by the defendant.
Other items of expense in moving were proved but all these are consequential in their nature and are not recoverable. See Wrigley case, supra.
*469This cause of action is for the taking of private property for public use and is within the general jurisdiction of this court. Barnes v. United States, 46 C. Cls. 7.
The plaintiff is entitled to recover the sum of $912.92, with interest from December 1, 1918, until paid. It is so ordered.
Williams, Judge; LittletoN, Judge; Gkeen, Judge; and Booth, Chief Justice, concur.